 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAURIE A. DEUSCHEL,                               No. 2:20-cv-00661 KJM AC PS
12                       Plaintiffs,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    PORTFOLIO RECOVERY
      ASSOCIATES, LLC, et al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On April 22, 2021,

20   defendant filed a motion to compel discovery responses. ECF No. 28. Plaintiff did not respond.

21   Concerned that plaintiff had abandoned this case, the court issued an order to show cause within

22   14 days why this action should not be dismissed for failure to prosecute. ECF No. 30. Plaintiff

23   was cautioned that failure respond could lead to a recommendation that the action be dismissed.

24   Plaintiff again did not respond. Plaintiff has not responded to the court’s orders, nor taken any

25   action to prosecute this case.

26          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

27   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

28   Civ. P. 41(b); Local Rule 110.
                                                       1
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: June 1, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
